Title: From George Washington to George Clinton, 29 April 1781
From: Washington, George
To: Clinton, George


                        

                            
                            Dear Sir
                            Head Quarters New Windsor April 29th 1781
                        
                        I have received your Excellency’s favor of Yesterday, with the enclosures, by Colo. Nicoll. An order for the
                            Ammunition had been previously given, in consequence of your first application. With respect to provision, of the Meat
                            kind, I confess I am entirely at a loss by what means it can be supplyed to the Troops on the Frontier: the whole
                            dependence of the Army for this Article is upon the Eastern States; the unfavorable season for
                            obtaining Beef Cattle between this time & grass Especially the want of means for purchasing will prevent the
                            supply which was expected: and the difficulty of transporting the salted Provisions has already reduced us to the last
                            Mouthfull. General Heath informed me yesterday, that there was but one day’s allowance of the Irish Beef left in the
                            store, and that not a barrel had arrived at the Garrison from the Eastward. Thus unpromising, your Excellency sees, our
                            prospects of supplies & transportation—are! I have ordered a quantity of Fish to be contracted for, on this River.
                            And will still persist in using my best endeavors to keep the Army together, as to afford as much protection to the
                            Country, as the means intrusted to me shall enable me to do. I have the honor to be

                    